                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


KROMA MAKEUP EU, LLC,

                     Plaintiff,

v.                                                     Case No: 6:14-cv-1551-Orl-40GJK

BOLDFACE LICENSING + BRANDING,
INC., KIMBERLY     KARDASHIAN,
KOURTNEY KARDASHIAN, KHLOE
KARDASHIAN and BY LEE TILLETT,
INC.,

                     Defendants.
                                         /

                                         ORDER

       This cause comes before the Court on the parties’ Joint Motion for Rule 54(b)

Certification of Order Granting Summary Judgment to Kardashian Defendants (Doc. 170).

For the reasons expressed in the parties’ motion (and in Docket Entry 160, the “Summary

Judgment Order”), and having considered judicial administrative interests and equitable

concerns, the Court finds that: (1) the Order granting summary judgment in favor of the

Kardashian Defendants and against Plaintiff Kroma Makeup EU, LLC (Doc. 160), is an

ultimate disposition of Plaintiff’s claims for relief against the Kardashian Defendants; (2)

there is no just reason for delay in certifying it as final and immediately appealable; and

(3) that to do so would not lead to piecemeal appeals. See Lloyd Nolan Found., Inc. v.

Tenet Health Care Corp., 483 F.3d 773, 777–78 (11th Cir. 2007).

       A brief explanation of these findings is warranted. See id. at 778 n.5. The Summary

Judgment Order is a final disposition as to Plaintiff’s claims against the Kardashian

Defendants. Interpreting the contractual language vesting Plaintiff with intellectual
property rights in the Kroma marks, the Court held that Plaintiff lacked standing to sue

under 15 U.S.C. § 1125(a). (Doc. 160, pp. 7–11). Because the holding disposed of all

Plaintiff’s claims against the Kardashian Defendants and effectively dismissed them from

the action, the Summary Judgment Order was a “final judgment.” See In re Se. Banking

Corp., 69 F.3d 1539, 1547 (11th Cir. 1995). 1 The risk of piecemeal litigation is virtually

nonexistent because the only “remaining claims” necessitating a Rule 54(b) certification

in the first place were transferred to arbitration and against a defaulted Defendant,

respectively. See Arango v. Guzman Travel Advisors, 761 F.2d 1527, 1530–31 (11th Cir.

1985); (Doc. 160, p. 2 n.1). And upon consideration of judicial administrative interests and

equitable concerns, there is no just reason to delay the appeal of the Summary Judgment

Order.

         The Court will therefore certify the August 24, 2017, Summary Judgment Order

(Doc. 160) as a final appealable judgment, pursuant to Rule 54(b), Federal Rules of Civil

Procedure.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. The Joint Motion for Rule 54(b) Certification of Order Granting Summary

               Judgment to Kardashian Defendants (Doc. 170) is GRANTED, and a Rule

               54(b) Judgment will be entered in the Kardashian Defendants’ favor and

               against Plaintiff Kroma Makeup EU, LLC.




1   On this record, the Court has little difficulty finding that the Summary Judgment Order
    fully disposed of Plaintiff’s “entire claims” against the Kardashian Defendants. See id.
    at 1547.



                                             2
      DONE AND ORDERED in Orlando, Florida on February 21, 2019.




Copies furnished to:

Counsel of Record




                                      3
